Madden, Judge,
dissenting.
“Give a dog a bad name and hang him” is a saying of the people, but it is not a legal maxim. It is hard to think of a name for the inert, non-incendiary objects here involved other than “incendiary bombs.” That is what the objects were made for; if they are not used for that purpose they must be scrapped. If a sightseer in a factory asked what *118those queer-shaped objects were, the answer would be “incendiary bombs.” But if he then started to run, he would be given further reassuring information about them.
In law, as in life, words are used for a purpose, and a mere name may be all that is needed in one situation while in another many qualifying words will have to be appended to the name. Where, as in the instant case, the whole reason and justification for charging high rates for the carriage of objects is their incendiary and extra-hazardous character, the mere name is not sufficient to put goods in their proper classification. If we go by the name, our Government and our taxpayers are made to pay for insurance against nonexistent risks, and the railroads are getting something for nothing.
In other branches of the law such as laws forbidding the transportation or storage of explosives, a court would make short work of a case involving explosives that would not explode. I see no reason why the law of freight rates should be less rational. “Reason is the life of the law.” If the reason for the high freight rate is the incendiary quality of the freight, and if the freight does not have the incendiary quality, the reason for the high rate vanishes and the rate should vanish with it.
The plaintiffs do not attempt to justify the high rates on the basis of high hazards. They simply say, it is so written in the tariffs. Incendiary bombs, high rates. These are incendiary bombs. Ergo, high rates. This kind of pure literalism has no place in the law.
I would dismiss the plaintiffs’ motion for summary judgment and let the Government prove, if it can, that the objects in question are not incendiary and that to name them incendiary bombs for the purpose of these tariffs is to misname them. Our Union Pacific case is, of course, not res adfudicata of this case which involves other plaintiffs. If we should be persuaded in this case that our decision in that case was wrong, we would regret that error, but not repeat it.
Jones, Chief Judge, joins in the foregoing dissent.
*119In accordance with the opinion of the court and on filing of stipulation by the parties showing the amount due the respective plaintiffs thereunder, judgment was entered November 8, 1955, as follows:
104-54. Bangor and Aroostook Railroad Co-$73,056.95
250-54. Seaboard Air Line Railroad Co- 28, 561.93